Title: To James Madison from Alexander Spotswood, 4 December 1791
From: Spotswood, Alexander
To: Madison, James


Gentlemen—
Nottingham Virginia december 4th. 1791
Being Convinced in my own mind, that America, would, one day, or another; have a navy—and being Willing to do all in my power to assist in Maning of it—I did at an early period, enter my Second Son, John Augustine Spotswood, on Board of a Merchant ship—and next april, Compleats his regular Servitude, From a Cabbin boy up to Mate, in which Capacity he is now Acting—he is now in London; and will Return Sometime in March 1792—when he means to push his Fortune to the Indies, in some of the American Indiamen, and to remain in that Service; until he has an opportunity of offering his Service to his Country as a naval officer—Great pains has been Taken, (and it is with pleasure, that I am informed by all the Nautical Gentlemen who know him & say with Success) to perfect him in his Nautical Education, by the several men of abilities, Both here, and in Europe, that he has by my directions, put himself under, so Soon as the ship had discharged her cargo—at this time he is under the direction of that famous Teacher of Mathamaticks & Navigation (Mr John Hambleton Moore of London) and will remain with him until the Ship is ready to Sail—he wishes to get a Cheif Mates Birth—But does not desire it, without being first examined with rigidness—Being a Stranger to the owners, & Captains of ships, who trade in this line—I have to beg of you Gentlemen—to use your Influence in geting him the Birth he wants—& altho he is my son—I will venture to Say, you will never have cause to repent, in the extention of your Freindship towards him—I must here repeat to you, again, that he has not been Brought up a Gentleman-Sailor—but has Served regular—ruffed it as a Common Seaman four years—and has worked As hard as any corn field Negroe—I have heard much of a Capt. Truxton—who I am told goes out this next year, in an Indiaman, called the deleware—with this Gentleman I wish to get my Son—& if a cheif mates Birth cannot be had, he must put up with a 2d or 3d—your influence, & Intrest on this Occasion, will be an obligation ever Acknowledged by Gentlemen yr Mt Obt
Alexr Spotswood
My Son is 21. yrs. of age next June—he is a good Accomptant—an[d] a fine draftsman—
